UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8125


JOSE ANTONIO MORALES,

                Plaintiff - Appellant,

          v.

CAPTAIN JOHN CHARLES HOLLY; SGT. CHARLES BRIAN ESTES,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:09-cv-00175-CCE-LPA)


Submitted:   April 4, 2013                 Decided:   April 24, 2013


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Antonio Morales, Appellant Pro Se. James R. Morgan, Jr.,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose   Antonio   Morales       appeals   the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed       the   record    and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Morales v. Holly, No. 1:09-cv-00175-CCE-LPA (M.D.N.C.

Oct. 29, 2012).           We dispense with oral argument because the

facts    and    legal    contentions    are    adequately     presented     in   the

materials      before    this   court   and    argument      would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                          2